Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/17/2021 have been fully considered. Applicant has argued that neither Abe nor Kim disclose nor suggest “wherein widths of the transparent regions of the at least a part of the first subpixels decrease gradually in the direction from the central region of the display region to the first boundary of the display region.  This argument is respectfully found to be not persuasive because part is defined as “a portion of “ (Random House College Dictionary (1982)), and Fig. 7 of Abe shows the sub pixels devrease in a direction from the central region of the display region to the boundary of the display region, as stated in the last Office Action, as in Fig. 7 of Abe subpixels in the row PX5, for example, decrease in a direction from the center to the boundary of the display region.  Applicant has also argued that Abe does not disclose that the subpixels decrease gradually.  This argument is respectfully found to be not persuasive because gradually is defined as “changing by degrees “ (Random House College Dictionary (1982)), and Fig. 7 of Abe shows the decrease takes place by degree, for example in row PX5.  Applicant has amended the claims.    New grounds of rejection are made.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim(s) 1-4, and 12-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Abe et al (US 2019/0265824 A1)(“Abe”) further in view of Kim (US 2017/0194390 A1).

                   Abe discloses a display substrate (Abstract and para. 0049 and Fig. 4) which may be an organic electroluminescent device (para. 0037) including
                  A plurality of pixels at a display region AA (para. 0039)  having a first boundary of curve shape (Fig. 1), as Abe discloses the substrate has a curve for example at corner 4 (Fig. 3 and para. 0058), including a central region AA and a peripheral region NAA adjacent the boundary (Fig. 7 in combination with Fig. 8 and para. 0039 and para. 0069), first subpixels in the peripheral region and second subpixels in the central region, as Abe discloses in Fig. 8 there are pixels in the peripheral region NAA and in the display region AA, an aperture ratio of each first subpixel is smaller than that of any of the second subpixels, as Abe discloses the aperture ratio in the display  region NA, which corresponds to the central region,  is higher than in the peripheral region NAA (para. 0069), and Abe discloses this is for all of the pixels in the peripheral region , with respect to the aperture ratio being lower than the aperture ratio of all of the pixels in the display region, as Abe discloses 0% for the peripheral region, and greater than 0% for the display region (para. 0069).
                  Abe also  discloses a display substrate as stated in the rejection of claim 9,  and Abe also discloses part of the first subpixels include black matrix (BM) which is a shielding material and a transparent region surrounded by the BM, as Abe discloses the substrate is glass (para. 0042) which is 
 Abe is silent with respect to the subpixels including two transparent regions each and extending lengthwise and spaced apart widthwise.
Kim, in the same field of endeavor of OLED and emissive area enlarged (Abstract), discloses the pixels including two transparent regions (para. 0076—0077), and each extending in a lengthwise direction of the first subpixel and spaced apart from each other in the widthwise direction of the first subpixel, as Kim discloses in Fig. 1, a first direction in which the transparent regions TAa extend, and a widthwise direction, which is the second direction in Fig. 1, in which the pixels are spaced.
  The combination of Abe and Kim also discloses the widths of the transparent regions of the at least a part of the first subpixels decrease gradually in the direction from the central region of the display region to the first boundary of the display region, as Kim discloses the optimizing of each subpixel in which a virtual straight line VL is extended in the same direction as the gate line 112 (para. 0055), for example the transparent region TA1a on the upper side of the emissive region EA1 of subpixel SP1 and a second transparent region TA1b on the lower side (Fig. 2 and para. 0067-0068), and similarly for the subpixel SP2, and the emissive regions of the subpixels are spaced apart from each othe in the vertical direction by a distance which is necessary to avoid color mixing (para. 0072), and because the subpixels have portions of their transparent regions on different levels (para. 0075-0077), this is a disclosure of the transparent regions of the  at least a part of the first subpixels decrease gradually in the direction from the central region of the display region to the first boundary of the display region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim with the device disclosed by Abe in order to obtain the benefit of obtaining area of emissive regions as large as possible in the device disclosed by Kim (Kim, para. 0101).

                    Re claim 3:  Abe discloses the display substrate as stated in the rejection of claim 1, and Abe also discloses a second boundary between the peripheral region and the central region, a distance between the second and the first boundary is smaller than a predetermined threshold, as Abe discloses the distance is predetermined such that ESD is prevented (para. 0081-0084).
               Re claim 4:  Abe discloses a display substrate as stated in the rejection of claim 1 above, and Abe discloses  the distance between each first subpixel and the first boundary is smaller than that between each second subpixel and the first boundary, as Abe discloses that at a curved portion as shown in Fig. 5, the detection lines such as TL2 which includes Tl22  are arranged in a stepped manner , and are seen to have a closer distance to the first boundary between the periphery and the center of the display region, and the portion TL23, which is the second subpixel portion is farther from the first boundary (para. 0062-0065 and Fig. 5).
                 Re claim 12:  Abe discloses a display substrate as disclosed in the rejection of claim 9,  and Abe also discloses part of the first subpixels include black matrix (BM) which is a shielding material and a transparent region surrounded by the BM, as Abe discloses the substrate is glass (para. 0042) which is transparent and transparent regions AP4, AP5 for example are surrounded by BM areas (para. 0071 and Fig. 7), including in the NAA, non-display area as seen in AP5 in Fig. 7.

             Re claim 14:  Abe discloses a display panel which includes the display substrate disclosed in the rejection of claim 1, as Abe discloses an organic electroluminescent device which includes the display substrate SUB1  disclosed in the rejection of claim 1  (para.0037 and 0050 and Fig. 4).

                    Re claim 16:  Abe discloses the display substrate as disclosed in the rejection of claim 2, and Abe also discloses a second boundary between the peripheral region and the central region, a distance between the second and the first boundary is smaller than a predetermined threshold, as Abe discloses the distance is predetermined such that ESD is prevented (para. 0081-0084).
                   Re claim 17:  Abe disclose the aperture ratio of each of the first subpixels is smaller than an aperture ratio of any of the second subpixels, as Abe discloses this is for all of the pixels in the peripheral region , with respect to the aperture ratio being lower than the aperture ratio of all of the pixels in the display region, as Abe discloses 0% for the peripheral region, and greater than 0% for the display region (para. 0069).
                   Re claim 18:  Abe disclose the aperture ratio of each of the first subpixels is smaller than an aperture ratio of any of the second subpixels, as Abe discloses this is for all of the pixels in the peripheral region , with respect to the aperture ratio being lower than the aperture ratio of all of the pixels in the display region, as Abe discloses 0% for the peripheral region, and greater than 0% for the display region (para. 0069).
                Re claim 19:  Abe discloses a display substrate as disclosed in the rejection of claim 2,  and Abe also discloses part of the first subpixels include black matrix (BM) which is a shielding material and a transparent region surrounded by the BM, as Abe discloses the substrate is glass (para. 0042) which is transparent and transparent regions AP4, AP5 for example are surrounded by BM areas (para. 0071 and Fig. 7), including in the NAA, non-display area as seen in AP5 in Fig. 7.
              Re claim 20:  Abe discloses a display substrate as disclosed in the rejection of claim 3, and Abe also discloses part of the first subpixels include black matrix (BM) which is a shielding material and a .

Claims 5-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US 2019/0265824 A1)(“Abe”)  in view of Kim (US 2017/0194390 A1) .
                   Abe discloses a display substrate (Abstract and para. 0049 and Fig. 4) which may be an organic electroluminescent device (para. 0037) including
                  A plurality of pixels at a display region AA (para. 0039)  having a first boundary of curve shape (Fig. 1), as Abe discloses the substrate has a curve for example at corner 4 (Fig. 3 and para. 0058), including a central region AA and a peripheral region NAA adjacent the boundary (Fig. 7 in combination with Fig. 8 and para. 0039 and para. 0069), first subpixels in the peripheral region and second subpixels in the central region, as Abe discloses in Fig. 8 there are pixels in the peripheral region NAA and in the display region AA, an aperture ratio of each first subpixel is smaller than that of any of the second subpixels, as Abe discloses the aperture ratio in the display  region NA, which corresponds to the central region,  is higher than in the peripheral region NAA (para. 0069), and Abe discloses this is for all of the pixels in the peripheral region , with respect to the aperture ratio being lower than the aperture ratio of all of the pixels in the display region, as Abe discloses 0% for the peripheral region, and greater than 0% for the display region (para. 0069).
                  Abe also  discloses a display substrate as stated in the rejection of claim 9,  and Abe also discloses part of the first subpixels include black matrix (BM) which is a shielding material and a transparent region surrounded by the BM, as Abe discloses the substrate is glass (para. 0042) which is transparent and transparent regions AP4, AP5 for example are surrounded by BM areas (para. 0071 and Fig. 7), including in the NAA, non-display area as seen in AP5 in Fig. 7.

Kim, in the same field of endeavor of OLED and emissive area enlarged (Abstract), discloses the pixels including two transparent regions (para. 0076—0077), and each extending in a lengthwise direction of the first subpixel and spaced apart from each other in the widthwise direction of the first subpixel, as Kim discloses in Fig. 1, a first direction in which the transparent regions TAa extend, and a widthwise direction, which is the second direction in Fig. 1, in which the pixels are spaced.
  The combination of Abe and Kim also discloses the widths of the transparent regions of the at least a part of the first subpixels decrease gradually in the direction from the central region of the display region to the first boundary of the display region, as Kim discloses the optimizing of each subpixel in which a virtual straight line VL is extended in the same direction as the gate line 112 (para. 0055), for example the transparent region TA1a on the upper side of the emissive region EA1 of subpixel SP1 and a second transparent region TA1b on the lower side (Fig. 2 and para. 0067-0068), and similarly for the subpixel SP2, and the emissive regions of the subpixels are spaced apart from each othe in the vertical direction by a distance which is necessary to avoid color mixing (para. 0072), and because the subpixels have portions of their transparent regions on different levels (para. 0075-0077), this is a disclosure of the transparent regions of the  at least a part of the first subpixels decrease gradually in the direction from the central region of the display region to the first boundary of the display region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim with the device disclosed by Abe in order to obtain the benefit of obtaining area of emissive regions as large as possible in the device disclosed by Kim (Kim, para. 0101).



   Abe is silent with respect to the aperture ratio of the subpixels decrease gradually in a direction from the central region of the display region to the first boundary of the display region.
Kim, in the same field of endeavor of OLED and emissive area enlarged (Abstract), discloses the pixels including two transparent regions (para. 0076—0077), and each extending in a lengthwise direction of the first subpixel and spaced apart from each other in the widthwise direction of the first subpixel, as Kim discloses in Fig. 1, a first direction in which the transparent regions TAa extend, and a widthwise direction, which is the second direction in Fig. 1, in which the pixels are spaced.  Kim also discloses that the black matrix material can aid in the transparency of the device (par. 0086) and by altering the layout of the device the aperture ratio of transparent regions can be increased (par. 0030) and for example emissive regions can be made surrounded by transparent area TAa of that pixel and transparent areas TAa of adjacent sub-pixels (para. 0056), which is a disclosure that the aperture ratio of the subpixels decrease gradually in a direction from the central region of the display region to the first boundary of the display region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim with the device disclosed by Abe in order to obtain the benefit of obtaining area of emissive regions as large as possible in the device disclosed by Kim (Kim, para. 0101).
.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895